 


 HR 3699 ENR: Federal and District of Columbia Government Real Property Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3699 
 
AN ACT 
To provide for the sale, acquisition, conveyance, and exchange of certain real property in the District of Columbia to facilitate the utilization, development, and redevelopment of such property, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Federal and District of Columbia Government Real Property Act of 2006.  
IReal property conveyances between the General Services Administration and the District of Columbia 
101.Exchange of Title Over Reservation 13 and Certain Other Properties 
(a)Conveyance of Properties 
(1)In generalOn the date on which the District of Columbia conveys to the Administrator of General Services all right, title, and interest of the District of Columbia in the property described in subsection (c), the Administrator shall convey to the District of Columbia all right, title, and interest of the United States in— 
(A)U.S. Reservation 13, subject to the conditions described in subsection (b); and 
(B)Old Naval Hospital. 
(2)Properties definedIn this section— 
(A)the term U.S. Reservation 13 means that parcel of land in the District of Columbia consisting of the approximately 66 acres which is bounded on the north by Independence Avenue Southeast, on the west by 19th Street Southeast, on the south by G Street Southeast, and on the east by United States Reservation 343, and being the same land described in the Federal transfer letter of October 25, 2002, from the United States to the District of Columbia, and subject to existing matters of record; and 
(B)the term Old Naval Hospital means the property in the District of Columbia consisting of Square 948 in its entirety, together with all the improvements thereon. 
(b)Conditions For Conveyance of Reservation 13As a condition for the conveyance of U.S. Reservation 13 to the District of Columbia under this section, the District of Columbia shall agree— 
(1)to set aside a portion of the property for the extension of Massachusetts Avenue Southeast and the placement of a potential commemorative work to be established pursuant to chapter 89 of title 40, United States Code, at the terminus of Massachusetts Avenue Southeast (as so extended) at the Anacostia River; 
(2)to convey all right, title, and interest of the District of Columbia in the portion set aside under paragraph (1) to the Secretary of the Interior (acting through the Director of the National Park Service) at such time as the Secretary may require, if a commemorative work is established in the manner described in paragraph (1); 
(3)to permit the Court Services and Offender Supervision Agency for the District of Columbia to continue to occupy a portion of the property consistent with the requirements of the District of Columbia Appropriations Act, 2002 (Public Law 107–96; 115 Stat. 931); and 
(4)to develop the property consistent with the Anacostia Waterfront Corporation's Master Plan for Reservation 13 (also known as the Hill East Waterfront). 
(c)District of Columbia Property to be Conveyed to the AdministratorThe property described in this subsection is the real property consisting of Building Nos. 16, 37, 38, 118, and 118–A and related improvements, together with the real property underlying those buildings and improvements, on the West Campus of Saint Elizabeths Hospital, as described in the quitclaim deed of September 30, 1987, by and between the United States and the District of Columbia and recorded in the Office of the Recorder of Deeds of the District of Columbia on October 7, 1987. 
102.Termination of claims 
(a)In GeneralNotwithstanding any other provision of law, the United States is not required to perform, or to reimburse the District of Columbia for the cost of performing, any of the following services: 
(1)Repairs or renovations pursuant to section 4(f) of the Saint Elizabeths Hospital and District of Columbia Mental Health Services Act (24 U.S.C. 225b(f); sec. 44–903(f), D.C. Official Code). 
(2)Preservation, maintenance, or repairs pursuant to a use permit executed on September 30, 1987, under which the United States (acting through the Secretary of Health and Human Services) granted permission to the District of Columbia to use and occupy portions of the Saint Elizabeths Hospital property known as the West Campus. 
(3)Mental health diagnostic and treatment services for referrals as described in section 9(b) of the Saint Elizabeths Hospital and District of Columbia Mental Health Services Act (24 U.S.C. 225g(b); sec. 44–908(b), D.C. Official Code), but only with respect to services provided on or before the date of the enactment of this Act. 
(b)Effect on Pending ClaimsAny claim of the District of Columbia against the United States for the failure to perform, or to reimburse the District of Columbia for the cost of performing, any service described in subsection (a) which is pending as of the date of the enactment of this Act shall be extinguished and terminated. 
IIStreamlining management of properties located in the District of Columbia 
201.Transfer of Administrative Jurisdiction Over Certain Properties 
(a)Transfer of Administrative Jurisdiction From District of Columbia to United States 
(1)In generalAdministrative jurisdiction over each of the following properties (owned by the United States and as depicted on the Map) is hereby transferred, subject to the terms in this subsection, from the District of Columbia to the Secretary of the Interior for administration by the Director: 
(A)An unimproved portion of Audubon Terrace Northwest, located east of Linnean Avenue Northwest, that is within U.S. Reservation 402 (National Park Service property). 
(B)An unimproved portion of Barnaby Street Northwest, north of Aberfoyle Place Northwest, that abuts U.S. Reservation 545 (National Park Service property). 
(C)A portion of Canal Street Southwest, and a portion of V Street Southwest, each of which abuts U.S. Reservation 467 (National Park Service property). 
(D)Unimproved streets and alleys at Fort Circle Park located within the boundaries of U.S. Reservation 497 (National Park Service property). 
(E)An unimproved portion of Western Avenue Northwest, north of Oregon Avenue Northwest, that abuts U.S. Reservation 339 (National Park Service property). 
(F)An unimproved portion of 17th Street Northwest, south of Shepherd Street Northwest, that abuts U.S. Reservation 339 (National Park Service property). 
(G)An unimproved portion of 30th Street Northwest, north of Broad Branch Road Northwest, that is within the boundaries of U.S. Reservation 515 (National Park Service property). 
(H)Subject to paragraph (2), lands over I–395 bounded by Washington Avenue Southwest, 2nd Street Southwest, and the C Street Southwest ramps to I–295. 
(I)A portion of U.S. Reservation 357 at Whitehaven Parkway Northwest, previously transferred to the District of Columbia in conjunction with the former proposal for a residence for the Mayor of the District of Columbia. 
(2)Use of certain property for memorialIn the case of the property for which administrative jurisdiction is transferred under paragraph (1)(H), the property shall be used as the site for the establishment of a memorial to honor disabled veterans of the United States Armed Forces authorized to be established by the Disabled Veterans’ LIFE Memorial Foundation by Public Law 106–348 (114 Stat. 1358; 40 U.S.C. 8903 note), except that— 
(A)the District of Columbia shall retain administrative jurisdiction over the subsurface area beneath the site for the tunnel, walls, footings, and related facilities; 
(B)C Street Southwest shall not be connected between 2nd Street Southwest and Washington Avenue Southwest without the approval of the Architect of the Capitol; and 
(C)a walkway shall be included across the site of the memorial between 2nd Street Southwest and Washington Avenue Southwest. 
(3)Additional transfer 
(A)In generalAdministrative jurisdiction over the parcel bounded by 2nd Street Southwest, the C Street Southwest ramp to I–295, the D Street Southwest ramp to I–395, and I–295 is hereby transferred, subject to the terms in this paragraph, from the District of Columbia as follows: 
(i)The northernmost .249 acres is transferred to the Secretary for administration by the Director, who (subject to the approval of the Architect of the Capitol) shall landscape the parcel or use the parcel for special needs parking for the memorial referred to in paragraph (2). 
(ii)The remaining portion is transferred to the Architect of the Capitol. 
(B)Retention of jurisdiction over subsurface areaThe District of Columbia shall retain administrative jurisdiction over the subsurface area beneath the parcel referred to in subparagraph (A) for the tunnel, walls, footings, and related facilities. 
(b)Transfer of Administrative Jurisdiction From United States to District of ColumbiaAdministrative jurisdiction over the following property owned by the United States and depicted on the Map is hereby transferred from the Secretary to the District of Columbia for administration by the District of Columbia: 
(1)A portion of U.S. Reservation 451. 
(2)A portion of U.S. Reservation 404. 
(3)U.S. Reservations 44, 45, 46, 47, 48, and 49. 
(4)U.S. Reservation 251. 
(5)U.S. Reservation 8. 
(6)U.S. Reservations 277A and 277C. 
(7)Portions of U.S. Reservation 470. 
(c)Effective DateThe transfers of administrative jurisdiction under this section shall take effect on the date of the enactment of this Act. 
202.Exchange of Title Over Certain Properties 
(a)Conveyance of Title 
(1)In generalOn the date on which the District of Columbia conveys to the Secretary all right, title, and interest of the District of Columbia in each of the properties described in subsection (b) for use as described in such subsection, the Secretary shall convey to the District of Columbia all right, title, and interest of the United States in each of the properties described in subsection (c). 
(2)Administration by National Park ServiceThe properties conveyed by the District of Columbia to the Secretary under this section shall be administered by the Director upon conveyance. 
(b)Properties to be Conveyed to the Secretary; UseThe properties described in this subsection and their uses are as follows (as depicted on the Map): 
(1)Lovers Lane Northwest, abutting U.S. Reservation 324, for the closure of a one-block long roadway adjacent to Montrose Park. 
(2)Needwood, Niagara, and Pitt Streets Northwest, within the Chesapeake and Ohio Canal National Historical Park, for the closing of the rights-of-way now occupied by the Chesapeake and Ohio Canal. 
(c)Properties to be Conveyed to the District of ColumbiaThe properties described in this subsection are as follows (as depicted on the Map): 
(1)U.S. Reservation 17A. 
(2)U.S. Reservation 484. 
(3)U.S. Reservations 243, 244, 245, 247, and 248. 
(4)U.S. Reservations 128, 129, 130, 298, and 299. 
(5)Portions of U.S. Reservations 343D and 343E. 
(6)U.S. Reservations 721, 722, and 723. 
203.Conveyance of United States Reservation 174 
(a)Conveyance; UseIf the District of Columbia enacts a final plan for the development of the former Convention Center Site which meets the requirements of subsection (b)— 
(1)the Secretary shall convey all right, title, and interest of the United States in U.S. Reservation 174 (as depicted on the Map) to the District of Columbia upon the enactment of such plan; and 
(2)the District shall use the property so conveyed in accordance with such plan. 
(b)Requirements For Development PlanThe plan for the development of the former Convention Center Site meets the requirements of this subsection if— 
(1)the plan is developed through a public process; 
(2)during the process for the development of the plan, the District of Columbia considers at least one version of the plan under which U.S. Reservation 174 is set aside as public open space as of the date of the enactment of this Act and shall continue to be set aside as public open space (including a version under which facilities are built under the surface of such portion); and 
(3)not less than 11/4 acres of the former Convention Center Site are set aside for public open space under the plan. 
(c)Former Convention Center Site DefinedIn this section, the former Convention Center Site means the parcel of land in the District of Columbia which is bounded on the east by 9th Street Northwest, on the north by New York Avenue Northwest, on the west by 11th Street Northwest, and on the south by H Street Northwest.  
204.Conveyance to Architect of the Capitol 
(a)In generalPrior to conveyance of title to U.S. Reservation 13 to the District of Columbia under this Act, the District of Columbia shall convey, with the approval of the Architect of the Capitol and subject to subsections (b) and (c), not more than 12 acres of real property to the Architect of the Capitol. 
(b)Title held by SecretaryIf title to the real property identified for conveyance under subsection (a) is held by the Secretary, not later than 30 days after being notified by the Architect of the Capitol that property has been so identified, the Secretary shall agree or disagree to conveying the interest in such property to the Architect of the Capitol. 
(c)ReviewIf the Secretary agrees to the conveyance under subsection (b), or if title to the property is held by the District of Columbia, the real property shall be conveyed after a 30-day review period beginning on the date on which notice of the conveyance is received by the Committee on Homeland Security and Governmental Affairs and the Committee on Rules of the Senate and the Committee on Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.
(d)StudyThe Architect of the Capitol shall not construct a mail screening facility on any real property conveyed under this section unless each of the following conditions is satisfied:
(1)A study is completed that analyzes—
(A)whether one or more other underutilized, surplus, or excess Federal facilities exist in which such a mail screening facility could be more economically located; and
(B)whether it would be more efficient and economical for the House of Representatives and Senate to share one mail screening facility.
(2)The study is submitted to the relevant committees of Congress.
(3)No fewer than 30 days have lapsed since the date of the submission under paragraph (2).  
IIIPoplar Point 
301.Conveyance of Poplar Point to District of Columbia 
(a)ConveyanceUpon certification by the Secretary of the Interior (acting through the Director) that the District of Columbia has adopted a land-use plan for Poplar Point which meets the requirements of section 302, the Director shall convey to the District of Columbia all right, title, and interest of the United States in Poplar Point, in accordance with this title. 
(b)Withholding of Existing Facilities and Properties of National Park Service From Initial ConveyanceThe Director shall withhold from the conveyance made under subsection (a) the facilities and related property (including necessary easements and utilities related thereto) which are occupied or otherwise used by the National Park Service until such terms for conveyance are met under section 303. 
(c)Deed Restriction For Park PurposesThe deed for the conveyance of Poplar Point provided for in subsection (a) shall include a restriction requiring that 70 acres be maintained for park purposes in perpetuity, as identified in the land use plan required under section 302. Any person (including an individual or public entity) shall have standing to enforce the restriction.  
302.Requirements For Poplar Point Land-Use Plan 
(a)In GeneralThe land-use plan for Poplar Point meets the requirements of this section if the plan includes each of the following elements: 
(1)The plan provides for the reservation of a portion of Poplar Point for park purposes, in accordance with subsection (b). 
(2)The plan provides for the identification of existing facilities and related properties of the National Park Service, and the relocation of the National Park Service to replacement facilities and related properties, in accordance with subsection (c). 
(3)Under the plan, at least two sites within the areas designated for park purposes are set aside for the placement of potential commemorative works to be established pursuant to chapter 89 of title 40, United States Code, and the plan includes a commitment by the District of Columbia to convey back those sites to the National Park Service at the appropriate time, as determined by the Secretary. 
(4)To the greatest extent practicable, the plan is consistent with the Anacostia Waterfront Framework Plan referred to in section 103 of the Anacostia Waterfront Corporation Act of 2004 (sec. 2–1223.03, D.C. Official Code). 
(b)Reservation of Areas For Park PurposesThe plan shall identify a portion of Poplar Point consisting of not fewer than 70 acres (including wetlands) which shall be reserved for park purposes and shall require such portion to be reserved for such purposes in perpetuity. 
(c)Identification of Existing and Replacement Facilities and Properties For National Park Service 
(1)Identification of existing facilitiesThe plan shall identify the facilities and related property (including necessary easements and utilities related thereto) which are occupied or otherwise used by the National Park Service in Poplar Point prior to the adoption of the plan. 
(2)Relocation to replacement facilities 
(A)In generalTo the extent that the District of Columbia and the Director determine jointly that it is no longer appropriate for the National Park Service to occupy or otherwise use any of the facilities and related property identified under paragraph (1), the plan shall— 
(i)identify other suitable facilities and related property (including necessary easements and utilities related thereto) in the District of Columbia to which the National Park Service may be relocated; 
(ii)provide that the District of Columbia shall take such actions as may be required to carry out the relocation, including preparing the new facilities and properties and providing for the transfer of such fixtures and equipment as the Director may require; and 
(iii)set forth a timetable for the relocation of the National Park Service to the new facilities. 
(B)Restriction on use of property reserved for park purposesThe plan may not identify any facility or property for purposes of this paragraph which is located on any portion of Poplar Point which is reserved for park purposes in accordance with subsection (b). 
(3)Consultation requiredIn developing each of the elements of the plan which are required under this subsection, the District of Columbia shall consult with the Director. 
303.Conveyance of Replacement Facilities and Properties For National Park Service 
(a)Conveyance of Facilities and Related PropertiesUpon certification by the Director that the facilities and related property to which the National Park Service is to be relocated under the land-use plan under this title (in accordance with section 302(c)) are ready to be occupied or used by the National Park Service— 
(1)the District of Columbia shall convey to the Director all right, title, and interest at no cost in the facilities and related property (including necessary easements and utilities related thereto) to which the National Park Service is to be relocated (without regard to whether such facilities are located in Poplar Point); and 
(2)the Director shall convey to the District of Columbia all right, title, and interest in the facilities and related property which were withheld from the conveyance of Poplar Point under section 301(b) and from which the National Park Service is to be relocated. 
(b)Restriction on Construction Projects Pending Certification of Facilities 
(1)In generalThe District of Columbia may not initiate any construction project with respect to Poplar Point until the Director makes the certification referred to in subsection (a). 
(2)Exception for projects required to prepare facilities for occupation by national park serviceParagraph (1) shall not apply with respect to any construction project required to ensure that the facilities and related property to which the National Park Service is to be relocated under the land-use plan under this title (in accordance with section 302(c)) are ready to be occupied by the National Park Service. 
304.Poplar Point DefinedIn this title, Poplar Point means the parcel of land in the District of Columbia which is owned by the United States and which is under the administrative jurisdiction of the District of Columbia or the Director on the day before the date of enactment of this Act, and which is bounded on the north by the Anacostia River, on the northeast by and inclusive of the southeast approaches to the 11th Street bridges, on the southeast by and inclusive of Route 295, and on the northwest by and inclusive of the Frederick Douglass Memorial Bridge approaches to Suitland Parkway, as depicted on the Map. 
IVGeneral Provisions 
401.DefinitionsIn this Act, the following definitions apply: 
(1)The term Administrator means the Administrator of General Services. 
(2)The term Director means the Director of the National Park Service.  
(3)The term Map means the map entitled Transfer and Conveyance of Properties in the District of Columbia, numbered 869/80460, and dated July 2005, which shall be kept on file in the appropriate office of the National Park Service. 
(4)The term park purposes includes landscaped areas, pedestrian walkways, bicycle trails, seating, opensided shelters, natural areas, recreational use areas, and memorial sites reserved for public use.  
(5)The term Secretary means the Secretary of the Interior. 
402.Limitation on CostsThe United States shall not be responsible for paying any costs and expenses, other than costs and expenses related to or associated with environmental liabilities or cleanup actions provided under law, which are incurred by the District of Columbia or any other parties at any time in connection with effecting the provisions of this Act or any amendment made by this Act. 
403.Authorization of Parties to Enter Into ContractsAn officer or employee of the United States or the District of Columbia may contract for payment of costs or expenses related to any properties which are conveyed or for which administrative jurisdiction is transferred under this Act or any amendment made by this Act. 
404.No Effect on Compliance With Environmental LawsNothing in this Act or any amendment made by this Act may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)). 
405.Congressional reports 
(a)District of ColumbiaNot later than January 31 of each year, the Mayor of the District of Columbia shall report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform, the Committee on Energy and Commerce, the Committee on Resources, and the Committee on Transportation and Infrastructure of the House of Representatives on the use and development during the previous year of land for which title is conveyed to the District of Columbia and land for which administrative jurisdiction is transferred to the District of Columbia pursuant to this Act. 
(b)Comptroller GeneralThe Comptroller General shall report periodically to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform, the Committee on Energy and Commerce, the Committee on Resources, and the Committee on Transportation and Infrastructure of the House of Representatives on— 
(1)the use and development during the previous 2 years of land for which title is conveyed and land for which administrative jurisdiction is transferred pursuant to this Act; and 
(2)if applicable, how such use and development complies with the Anacostia Waterfront Framework Plan referred to in section 103 of the Anacostia Waterfront Corporation Act of 2004 (sec. 2–1223.03, D.C. Official Code). 
(c)SunsetThis section shall expire 10 years after the date of enactment of this Act. 
406.Treatment as Properties Transferred to Architect of the Capitol as Part of Capitol Buildings and GroundsUpon transfer to the Architect of the Capitol of title to, or administrative jurisdiction over, any property pursuant to this Act, the property shall be a part of the United States Capitol Grounds and shall be subject to sections 9, 9A, 9B, 9C, 14, and 16(b) of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes (relating to the policing of the United States Capitol Grounds) and sections 5101 to 5107 and 5109 of title 40, United States Code (relating to prohibited acts within the United States Capitol Grounds).  
407.Deadline For Provision of Deeds and Related DocumentsWith respect to each property conveyed under this Act or any amendment made by this Act, the Mayor of the District of Columbia, the Administrator, or the Secretary (as the case may be) shall execute and deliver a quitclaim deed or prepare and record a transfer plat, as appropriate, not later than 6 months after the property is conveyed. 
408.OMB report 
(a)OMB report on surplus and excess propertyNot later than 6 months after the date of enactment of this Act, the Director of the Office of Management and Budget shall submit a report on surplus and excess government property to Congress including— 
(1)the total value and amount of surplus and excess government property, provided in the aggregate, as well as totaled by agency; and  
(2)a list of the 100 most eligible surplus government properties for sale and how much they are worth.  
(b)Data sharing among federal agenciesNot later than 6 months after the date of enactment of this Act, the Director of the Office of Management and Budget shall— 
(1)develop and implement procedures requiring Federal agencies to share data on surplus and excess Federal real property under the jurisdiction of each agency; and  
(2)report to Congress on the development and implementation of such procedures.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
